t c memo united_states tax_court stanley i caplan petitioner v commissioner of internal revenue respondent docket no filed date stanley i caplan pro_se louise r forbes for respondent memorandum opinion foley judge respondent determined a deficiency in petitioner's federal_income_tax of dollar_figure and additions to tax pursuant to sec_6651 and sec_6654 of dollar_figure and dollar_figure respectively unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure at the time the petition was filed petitioner resided in barre massachusetts petitioner did not file a federal_income_tax return for his tax_year he was subsequently audited and on date respondent issued a notice determining deficiencies based on unreported income additions to tax were also determined the petition was filed on date a trial was held on date in boston massachusetts at trial respondent conceded that there was no deficiency in petitioner's federal_income_tax and that no additions to tax were due petitioner did not dispute respondent's concession but contends that he should be allowed to file a joint_return with his ex-wife patricia patricia for her tax_year had filed a federal_income_tax return electing married_filing_separately status petitioner and patricia obtained a decree of divorce providing that they would file a joint_return for the tax_year and that petitioner would be entitled to receive the expected refund according to petitioner patricia refused to file the joint_return when the internal_revenue_service asserted deficiencies against him now that respondent has conceded that no deficiencies exist however petitioner believes patricia will agree to file a joint_return petitioner contends that if he and patricia are allowed to file jointly they will be entitled to a refund respondent contends that petitioner is not entitled to file a joint_return because such an election would be untimely at the time of trial petitioner and his wife had not filed a joint_return petitioner's request is essentially a request for a declaratory_judgment that he is entitled to file a joint_return in the future see 22a am jur 2d declaratory judgments sec_1 pincite stating that a declaratory_judgment is a judgment declaring the rights and duties or the status of the parties in advance of a planned act or event and citing numerous cases the tax_court with the exception of certain instances specifically prescribed by statute does not possess jurisdiction over requests for declaratory_judgment see sec_7428 relating to qualification of organizations as tax-exempt relating to qualification of certain retirement plans relating to the tax status of municipal_bonds rules a b and c petitioner's request does not fall within any statute conferring jurisdiction upon this court as a result we conclude that we lack jurisdiction to decide whether petitioner may in the future file a joint_return we note however that sec_6013 provides that a taxpayer may not make an election to file a joint_return after either spouse files a timely petition with this court all other arguments made by the parties are either irrelevant or without merit to reflect the foregoing and respondent's concessions decision will be entered for petitioner
